DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-33 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brand (1,725,438).
Regarding claim 27, Brand discloses a convertible furniture arrangement positionable in a living quarters that includes a wall 6, 7, 8 and a floor, the convertible furniture arrangement comprising: a first seat 20 (figure 2) arranged in a first forward position; a second seat 20 (figure 2 facing each other) spaced from the first seat with a gap therebetween and arranged in a second forward position; a support structure 9 moveable between a stored position and a use position, where, in the use position, at least a portion of a top side of the support structure extends horizontally forward of the wall 8 in a first direction, and at least a portion of the support structure extends over the first and second seats, and, where, in both the stored position and the use position (bottom part of opening 11 is higher than the seat portion 20 as seen in figure 2), the portion of the top side of the support structure is disposed above the first and second seats; and a panel 15a, 15b arranged to rotate to an open position to expose a portion of the support structure.
Regarding claim 28, Brand discloses the support structure 9 is a table.
Regarding claim 29, Brand discloses the panel 15a, 15b is a door.
Regarding claim 30, Brand discloses the panel 15a, 15b is further arranged to rotate to a closed position to cover a bottom side of the support structure.
Regarding claim 31, Brand discloses the panel 15a, 15b is arranged to rotate to the closed position to cover the bottom side of the support structure while the support structure is positioned in the stored position.
Regarding claim 32, Brand discloses the wall 6, 7 extends behind the first seat and the second seat.
Regarding claim 33, Brand discloses in the stored position, the support structure 9 is stored in a storage compartment 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand in view of Wallis (US 2013/0119738).
 Regarding claim 34, Wallis discloses an armrest 102 that is arranged to move in a vertical direction. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Wallis and use a vertically moveable armrest in the invention of Brand for the purpose of providing comfort to users of all shape and size with low cost.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand in view of Hartley.
Regarding claim 35, Brand fails to disclose the first seat includes a first seat bottom, the second seat includes a second seat bottom, and a first footrest moveable relative to the first seat bottom, a second footrest moveable relative to the second seat bottom.
Hartley discloses disclose the first seat includes a first seat bottom, the second seat includes a second seat bottom and a first footrest C’ moveable relative to the first seat bottom, a second 
footrest C’ moveable relative to the second seat bottom. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hartley and use footrest with the seats in the invention of Brand for the purpose of providing additional comfort with low cost.
Claims 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand in view of Hartley.
Regarding claim 16, Brand discloses a convertible furniture arrangement positionable in a living quarters that includes a wall 6, 7, 8 and a floor, the convertible furniture arrangement comprising: a first seat 20 extending upward relative to the floor, arranged in a first forward position, and including a first seat bottom; a second seat 20 spaced from the first seat with a gap therebetween, extending upward relative to the floor, arranged in a second forward position; and a support structure 9 moveable between a stored position and a use position, where, in the stored position, the support structure is positioned between the wall and the first and second seats, where, in the use position, at least a portion of a top side of the support structure extends horizontally forward of the wall in a first direction, and at least a portion of the support structure extends over the first and second seats, the portion of the top side of the support structure is in a non-overlapping relationship with the first seat bottom and the second seat bottom when viewed along the first direction in both the stored position and the use position.
However, Brand fails to disclose the first seat includes a first seat bottom, the second seat includes a second seat bottom, and a first footrest moveable relative to the first seat bottom, a second footrest moveable relative to the second seat bottom.
Hartley discloses disclose the first seat includes a first seat bottom, the second seat includes a second seat bottom and a first footrest C’ moveable relative to the first seat bottom, a second 
footrest C’ moveable relative to the second seat bottom. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Hartley and use footrest with the seats in the invention of Brand for the purpose of providing additional comfort with low cost.
Regarding claim 17, Brand discloses the support structure is a table.
Regarding claim 18, Brand discloses the wall extends behind the first seat and the second seat.
Regarding claim 19, Brand discloses in the stored position, the support structure is stored in a storage compartment.
Regarding claim 20, Brand discloses a panel 15a, 15b arranged to rotate to an open position to expose at least a portion of the support structure.
Regarding claim 21, Brand discloses the panel is a door.
Regarding claim 22, Brand discloses further comprising: a vertical support 12 that, in the use position, is coupled to a bottom side of the support structure between the support structure and the floor.
Regarding claim, 23 Brand discloses the vertical support is a leg brace.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand in view of Hartley as applied claim 16 above, and further in view of Anderson (1,768,520).
Regarding claim 24, Anderson discloses the first seat includes a first backrest 21, wherein the second seat includes a second backrest 21.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Anderson and use backrest with the seats of Brand because it provides additional comfort with low cost. 
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brand in view Hartley as applied to claim 16 above and further in view of Wallis (US 2013/0119738).
 Regarding claims 25 and 26, Wallis discloses an armrest 102 that is arranged to move in a vertical direction, wherein the armrest is coupled to the seat. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Wallis and use a vertically moveable armrest in the invention of Brand for the purpose of providing comfort to users of all shape and size with low cost.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/               Primary Examiner, Art Unit 3636